Citation Nr: 0922882	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  97-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, for the purpose of accrued benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
systemic lupus erythematosus, for the purpose of accrued 
benefits.

3.  Entitlement to a disability rating in excess of 50 
percent for discoid lupus erythematosus, for the purpose of 
accrued benefits.

4.  Entitlement to a disability rating in excess of 20 
percent for a duodenal ulcer, for the purpose of accrued 
benefits.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), for the purpose of accrued 
benefits.

6.  Entitlement to service connection for the cause of the 
Veteran's death, including entitlement to death compensation 
under 38 U.S.C.A. §§ 1151 and 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1955, 
and from August 1955 to May 1960.  He died in December 1995, 
and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in January 1998, 
June 1999, and February 2001, when it was remanded for 
additional development.  In April 2003, the Board denied the 
claims, on the merits, except for the claim under 38 U.S.C.A. 
§ 1318.  In April 2004, pursuant to a Joint Motion, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's April 2003 decision and remanded the 
matter for readjudication consistent with that motion. 

In August 2004, pursuant to the directives of the Joint 
Motion, the Board remanded the appeal to the RO.  The Board 
directed that the RO ensure compliance with the notification 
and assistance requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  

The appeal was again before the Board in December 2005.  It 
is in this document that the Board delineated the issues in 
appellate status as currently listed on the title page. The 
Board highlighted that the Joint Motion pointed out that the 
VCAA required VA to tell the appellant what evidence VA had 
and considered.  The Board found that the appellant, at no 
time, had been sent a comprehensive list of the evidence of 
record.  The Board also noted that the VCAA letter issued 
pursuant to the August 2004 Board remand did not address the 
correct issues on appeal.  Therefore, the Board directed that 
the RO must specifically notify the appellant of the evidence 
to substantiate all the claims in appellate status, and to 
notify the appellant of all the evidence of record.

Review of the subsequent development reveals that the 
appellant was issued additional VCAA notification letters and 
was notified of the evidence of record in a November 2008 
supplemental statement of the case.  The Board finds that 
this development substantially satisfied the Board directives 
and all claims in appellate status are ripe for adjudication 
upon the merits.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Subsequent to the November 2008 supplemental statement of the 
case, the appellant submitted additional documents, to 
include a service record, VA treatment records dated in the 
1970s, and a picture of the Veteran.  As this evidence 
consists of duplicates of evidence previously of record, a 
remand to allow the agency of original jurisdiction (AOJ) to 
have initial consideration of this evidence is not necessary.  
See 38 C.F.R. §§ 19.31, 19.37, 20.1304.  In a document dated 
in February 2009, the appellant requested 30 days to submit 
additional evidence.  More than 30 days has passed without 
the submission of additional evidence.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
nervous condition in an April 1975 Board decision.

2.  Evidence received since the April 1975 Board decision 
relates directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and by 
itself is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The preponderance of the evidence is against a finding 
that the Veteran had an acquired psychiatric disability that 
began during or was otherwise attributable to service or a 
service-connected disability. 

4.  The Board denied entitlement to service connection for a 
systemic lupus erythematosus in a January 1979 Board 
decision.

5.  Evidence received since the January 1979 Board decision 
relates directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and by 
itself is so significant that it must be considered in order 
to fairy decide the merits of the claim.

6.  The preponderance of the evidence is against a finding 
that the Veteran had systemic lupus erythematosus. 

7.  The Veteran was in receipt of the maximum schedular 
rating for discoid lupus erythematosus under the most 
analogous diagnostic code; the disability was rated as 
analogous to eczema.

8.  The preponderance of the competent evidence is against a 
finding that the service-connected duodenal ulcer was 
manifested by moderately severe ulcer disease, which is less 
than severe but with impairment of health manifested by 
anemia and with loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.

9.  At the time of his death, the Veteran was in receipt of a 
50 percent rating for discoid lupus erythematosus and a 20 
percent rating for the duodenal ulcer, resulting in a 
combined rating of 60 percent; therefore, the schedular 
criteria for consideration of a TDIU were not met; the 
preponderance of the evidence of record also does not 
substantiate that the service-connected disabilities 
prevented the Veteran from being employed and referral for 
extraschedular consideration is not warranted.  

10.  The Veteran died in December 1995; the immediate cause 
of death was arteriosclerotic cerebrovascular disease and 
cardiovascular disease; the preponderance of the competent 
evidence is against a finding that the cause of the Veteran's 
death was due to a service-connected disability or VA medical 
treatment.  

11. The Veteran was not in receipt of compensation at the 100 
percent rate for 10 or more years prior to his death or 
continuously since his release from active duty and for a 
period of not less than 5 years immediately preceding death; 
nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established or even pled here.




CONCLUSIONS OF LAW

1.  The Board's April 1975 decision is final regarding 
entitlement to service connection for a psychiatric 
disability (a nervous condition).  38 C.F.R. § 20.1104, 
20.1105 (2008).

2.  New and material evidence was submitted since the April 
1975 Board decision regarding entitlement to service 
connection for a psychiatric disability (a nervous 
condition).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Service connection for a psychiatric disability (a 
nervous condition) is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2008).

4.  The Board's January 1979 decision is final regarding 
entitlement to service connection for systemic lupus 
erythematosus.  38 C.F.R. §§ 20.1104, 20.1105 (2008).

5.  New and material evidence was submitted since the January 
1979 Board decision regarding entitlement to service 
connection for systemic lupus erythematosus.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  Service connection for systemic lupus erythematosus is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.1000 (2008).

7.  The criteria for a rating in excess of 50 percent for 
discoid lupus erythematosus were not met.  38 U.S.C.A. 
§§ 1110, 1131, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1000, 4.1-4.16, 4.118, Diagnostic Codes 7806, 7809 (2002).

8.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer were not met.  38 U.S.C.A. §§ 1110, 1131, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1000, 4.1-4.16, 
4.114, Diagnostic Code 7305 (2008).

9.  The criteria for a TDIU had not been met.  38 U.S.C.A. §§ 
1155, 5121 (2002); 38 C.F.R. §§ 3.102, 3.341, 3.1000, 4.15, 
4.16 (2008).

10.  Service connection for the cause of the Veteran's death 
is not warranted, to include entitlement to death 
compensation under 38 U.S.C.A. §§ 1151 and 1318.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 1151, 1318 (West 2002); 38 C.F.R. §§ 
3.22, 3.303, 3.310, 3.312, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the appeal, the Court also issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish her entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.
Regarding increased rating claims, in Vazquez-Flores, 22 Vet. 
App. 37 (2008), the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the Court 
determined that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Since the February 1996 claim on appeal, the appellant was 
issued a September 2004 notice letter pursuant to the August 
2004 Board remand.  As this letter did not inform the 
appellant of the elements of the claims on appeal, but rather 
for nonservice-connected VA pension benefits, the Board 
remanded in December 2005 in order for the appellant to be 
issued additional notice.  Pursuant to this December 2005 
remand, the appellant was issued notification letters in 
January 2006 and May 2007.  The May 2007 letter correctly 
listed the issues in appellate status and the Board finds 
that this letter is sufficient in the circumstances of this 
appeal.

Regarding the accrued benefits claims, the Board first 
highlights that the determination of the claims for accrued 
benefits is dependent upon the evidence of record at the time 
of the Veteran's death.  Providing additional notification 
regarding accrued benefits would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  
Further, regarding the applications to reopen, the instant 
decision reopens the claims, and thus, there can be no 
prejudice in any error in not issuing notice that satisfies 
the notice requirement set forth in Kent, as these aspects of 
the claims are granted.  Regarding the Dingess requirements, 
the May 2007 letter included the notice regarding effective 
dates and disability ratings as required by Dingess.  
Although the appellant was not provided the additional notice 
as outlined in Vazquez-Flores, the appellant has been issued 
the rating criteria for the two service-connected 
disabilities in previously issued documents, to include 
previous documents from the Board.  Although these documents 
do not constitute adequate notice under the VCAA, the Board 
finds that they would provide a reasonable person knowledge 
of the evidence needed to substantiate the claim.  See 
Vazquez-Flores.  Further, as noted, in these circumstances, 
as these are claims for accrued benefits, any additionally 
submitted evidence would not be considered, unless they were 
constructively considered to be in VA possession.  In this 
case, there is no indication that there are missing service 
or VA records existent but not of file.  Lastly, as directed 
by the last Board remand, the appellant was provided a list 
of the evidence of record, covering approximately 8 pages, in 
the November 2008 supplemental statement of the case.  Thus, 
the Board finds that there is no duty to provide the 
appellant additional notice regarding the accrued benefits.

Regarding the claim for DIC benefits, the May 2007 notice 
provided the elements of the claim to include under 
38 U.S.C.A. §§ 1318 and 1151.  Although this notification 
letter mistakenly indicated that the appellant had to show 
that the VA care included carelessness, negligence, lack of 
proper skill, or error in judgment, the Board finds no basis 
to find that this was prejudicial.  That is, the inclusion of 
this additional element, which is not applicable to this 
case, would not have prevented the appellant from submitting 
evidence or argument regarding the other elements of this 
claim which are applicable to this claim.  Regarding the 
requirements of Hupp, no letter informed the appellant of the 
disabilities for which service connection was in effect at 
the time of the Veteran's death.  The Board finds that any 
error is not prejudicial as the appellant has provided a 
specific argument regarding the relation between the service-
connected disabilities and his death, to include the 
contention that medication for the service-connected 
disabilities contributed to his death.  In light of these 
arguments and cognizant that the appellant had taken an 
active role in the Veteran's claims prior to his death, and 
the representative's indication (in a March 2009 brief) that 
"[i]t appears the AOJ has complied with the VCAA 
requirements.", the Board finds that a remand to issue 
additional notice regarding these claims would serve no 
useful purpose.  Soyini, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the January 2006 and May 2007 
letters were issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Appeals Management Center (AMC) cured the timing 
defect by providing complete VCAA notice together with re-
adjudication of the claims, as demonstrated by the November 
2008 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  There is no evidence of missing 
service or VA records created during the Veteran's lifetime.  
The claims file also contains multiple opinions regarding the 
contended connection between the service-connected 
disabilities and the Veteran's death.  As discussed more 
fully below, in the circumstances of this appeal, the Board 
finds there is no duty to obtain another opinion.  See 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); see also 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Accrued Benefits

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

In the case of Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) construed the provisions of 38 
U.S.C.A. §§ 5121 and 5101(a), and found that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.

The record reflects that, at the time of his death, the 
Veteran had an appeal pending with the Board on the issues of 
whether new and material evidence had been presented to 
reopen claims of service connection for a psychiatric 
disability and systemic lupus erythematosus, entitlement to 
an increased rating for discoid lupus erythematosus evaluated 
as 50 percent disabling, entitlement to an increased rating 
for duodenal ulcer evaluated as 20 percent disabling, and 
entitlement to TDIU. 

Accordingly, for the appellant to be entitled to accrued 
benefits, the evidence must reflect that the Veteran was 
entitled to the benefits he was seeking on appeal at the time 
of his death.  Only the evidence that was of record on the 
date of the Veteran's death is for consideration in 
determining whether the appellant is entitled to accrued 
benefits.  38 C.F.R. § 3.1000(d)(4).  Below, the Board will 
address each of the claims that were pending at the time of 
the Veteran's death.

New and Material Evidence and Service Connection:  Law and 
Regulations

The appellant's claims for accrued benefits is based on 
claims for service connection stemming from 1989.  Service 
connection was previously denied for a nervous condition by 
an April 1975 Board decision.  A subsequent January 1979 
Board decision denied service connection for systemic lupus 
erythematosus.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a) applicable to this 
appeal provide that "new and material evidence" is evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
systemic lupus erythematosus and psychoses, will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order 
for the presumption to apply, the evidence must indicate that 
the disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

New and Material Evidence and Service Connection:  Factual 
Background

In the various statements and hearing testimony, both the 
Veteran and appellant contended, in essence, that he 
developed a psychiatric disorder during service. They further 
asserted that his service-connected lupus erythematosus was 
of the systemic, rather than the discoid variety, and that, 
as such, it had resulted in multiple medical impairments such 
as tuberculosis, arthritis, gout, and probable vasculitis 
which warranted service connection.

The Veteran's service medical records reflect, in part, that 
he was diagnosed as having discoid lupus erythematosus in 
December 1958, with similar subsequent findings.  In 
addition, records from March 1960 reflect that he was 
diagnosed as having dissociative reaction, but it was stated 
that passive-aggressive personality with alcoholism and 
possible paranoid tendencies might be more accurate.  

Subsequent records from April 1960 show a diagnosis of 
passive-dependency reaction, chronic, severe, unimproved, 
manifested by overuse of alcohol, dependency upon his wife, 
antisocial acting-out as exemplified by his military 
disciplinary, under minor stress. Further, it was stated that 
external precipitating stress was minimal, and that his pre-
morbid personality and predisposition was severe.  This 
condition was found to have existed prior to service.  
Moreover, it was determined that he was not insane, and that 
he had no mental or physical disease or defect which 
warranted medical discharge for disability or other 
disposition through medical channels.  On his May 1960 
discharge examination, the Veteran's head, face, neck, and 
scalp were clinically evaluated as abnormal due to a rash on 
both cheeks (lupus erythematosus).  However, his psychiatric 
condition was clinically evaluated as normal on this 
examination.

In an April 1963 VA medical examination, the examiner 
indicated that the Veteran's service medical records had been 
reviewed, and summarized the contents thereof.  Diagnoses 
following examination included lupus erythematosus, chronic, 
discoid, localized, face and scalp, with cosmetic 
disfigurement, moderate.  A special mental examination 
diagnosed passive-dependency reaction, history of, not found 
at this examination.

Thereafter, service connection was established for discoid 
lupus erythematosus and duodenal ulcer by a June 1963 rating 
decision.  However, this decision denied service connection 
for passive dependency reaction as a constitutional or 
developmental abnormality, and not a disability under the 
law.

The subsequent medical records reflect that the Veteran was 
treated and evaluated for his service-connected discoid lupus 
erythematosus and duodenal ulcer on various occasions.  In 
addition, there was medical treatise evidence regarding 
systemic lupus erythematosus.  However, these records do not 
show that the Veteran had a confirmed diagnosis of systemic 
lupus erythematosus as opposed to the discoid variety.  For 
example, a June 1973 VA general medical examiner noted that 
in order to associate the Veteran's joint involvement with 
lupus erythematosus, it would have to be proved that he had 
the systemic variety.  However, based upon a negative ANA 
test and a white count of 6,260, the examiner concluded that 
a diagnosis of systemic lupus erythematosus could not be made 
at that time.

A December 1973 VA hospitalization report includes a 
diagnosis of passive dependence personality.  However, 
nothing in the medical evidence on file at the time of the 
April 1975 Board decision shows that he was ever diagnosed as 
having an acquired psychiatric disorder.

In April 1975, the Board, among other things, denied service 
connection for nervous condition, finding that the only such 
condition shown by the evidence was a personality disorder.  
Under the law, such a condition was not subject to service 
connection.  See 38 C.F.R. § 3.303(c).

A November 1976 VA medical examination diagnosed skin lesions 
characteristic of discoid lupus erythematosus.

With respect to the January 1979 Board decision which denied 
service connection for systemic lupus erythematosus, the 
record reflects that an independent medical opinion (IME) was 
obtained in conjunction with this claim to determine whether 
the Veteran had systemic as opposed to discoid lupus 
erythematosus.  Following review of the Veteran's medical 
records, the clinician who completed this November 1978 IME 
opinion concluded that the Veteran had a diagnosis compatible 
with discoid lupus erythematosus, with a mild systemic 
component.  The absence of evidence for CNS disease and renal 
abnormalities (short of biopsy) steered the clinician away 
from a diagnosis of frank systemic lupus erythematosus.

The January 1979 Board decision denied service connection for 
systemic lupus erythematosus, finding that extensive workups 
and diagnostic studies specific for this condition had not 
demonstrated its presence.

The evidence added to the file following the April 1975 and 
January 1979 Board decisions, which was of record on the date 
of the Veteran's death, includes additional statements from 
the Veteran and the appellant, a February 1990 hearing 
transcript, as well as additional post-service medical 
records which covered a period through 1995.

The additional statements and hearing testimony reflect that 
the Veteran and the appellant essentially reiterated their 
contentions that the Veteran's lupus erythematosus was of the 
systemic rather than discoid variety, and that he had 
multiple additional medical problems attributable to systemic 
lupus erythematosus. Further, they contended that he had 
psychological problems as a result of his service-connected 
impairment.

The medical evidence added to the file continued to show 
treatment and evaluation on numerous occasions for the 
service-connected discoid lupus erythematosus and duodenal 
ulcer, among other things.  For example, a November 1992 VA 
medical examination diagnosed discoid lupus erythematosus.  
In this November 1992 VA skin examination, however, the 
examination also noted that the Veteran had a history of 
systemic lupus erythematosus.  A March 1993 VA medical 
opinion concluded based upon review of the Veteran's claims 
file, including the November 1976 VA medical examination 
report essentially concluded that he had discoid as opposed 
to systemic lupus erythematosus.  Moreover, a January 1995 VA 
examiner concluded, based upon both an examination of the 
Veteran and a review of his claims folder, the Veteran had 
discoid lupus erythematosus, in remission.  Further, the 
examiner stated that there was not enough criteria to support 
a diagnosis of systemic lupus erythematosus in the Veteran.  
The appellant has recently resubmitted a VA treatment record 
dated in August 1977 that contains a diagnosis of systemic 
lupus erythematosus and an undated record documenting 
treatment in 1971 and 1972 which also indicates that 
diagnosis was systemic lupus erythematosus.  The Board notes 
that the undated record appears to be from VA, and thus was 
constructively of file at the time of the Veteran's death.

In regard to the psychiatric disorder claim, a February to 
March 1982 VA hospitalization report includes a diagnosis of 
mild depression.  This report also indicates that the overall 
hospitalization and evaluations conducted therein was due to 
alcohol dependency.

A subsequent VA hospitalization report for December 1987 to 
March 1988 reflects, in part, that the Veteran had 
intraoperative left cerebral vascular accident (CVA) with 
right hemiparesis and expressive and receptive aphasia.  It 
was also noted that he underwent bowel resection during this 
hospitalization, with severe complications including the left 
CVA.  Subsequent records from 1989 reflect follow-up 
treatment for the CVA.

Records dated in March 1990 note that the Veteran had his ups 
and downs, that he was difficult to understand because of the 
stroke, but that he was not psychotic.  Impression was 
adjustment disorder with anxiety and depression.

Also of record was an August 1990 VA psychiatric examination, 
at which it was noted that the claims folder had been 
reviewed, including the March 1990 progress note.  It was 
noted that the appellant was present, and that most of the 
information had been obtained form her due to the Veteran's 
severe dysphasia.  Among other things, she reported that he 
had been taking valium for several years and had been 
receiving medications to help him sleep since his CVA in 
1987.  She reported that the medication had the effect of 
calming him down, but that he had been taking the medication 
prior to the CVA.  She also reported that he often got 
depressed, especially since the CVA, but that he had moods of 
depression even prior to the CVA.  Diagnostic impressions 
following examination was anxiety disorder, not otherwise 
specified, moderately severe; and history of alcohol abuse, 
in remission.  Further, the examiner commented that the 
Veteran had been under treatment for anxiety for several 
years, and that it had been partially responsive to anti-
anxiety medication.  In addition, his symptoms of anxiety 
were aggravated by his sensitivity about the visible skin 
lesions resulting from his discoid erythematosus.  Since his 
symptoms had persisted for longer than 6 months, the 
diagnosis of adjustment disorder was no longer appropriate.

Records from December 1990 reflect that the Veteran was 
admitted to the VA Medical Center (VAMC) due to alleged 
disruptive behavior at home.  It was noted that he had a 
history of excessive alcohol use until his stroke in 1987, 
and that he currently had memory problems and was 
disinterested and disoriented.  It was further noted that he 
had been diagnosed as having multi-infarct dementia, and that 
he was not on any psychoactive medication, although the 
appellant gave him Valium whenever she believed he needed it.  
Diagnoses were multi-infarct dementia with psychosis, organic 
personality syndrome, and status-post colectomy - colostomy 
tube present.

None of the other medical records appear to contain a 
diagnosis of an acquired psychiatric disorder attributable to 
service, to include as secondary to a service-connected 
disability.



New and Material and Service Connection:  Analysis

After review of the voluminous evidence submitted since the 
April 1975 Board decision denying service connection for a 
nervous condition and the January 1979 Board decision denying 
service connection for systemic lupus erythematosus, the 
Board finds that new and material evidence has been submitted 
regarding each claim.  That is, evidence received since the 
Board decisions relates directly and substantially upon the 
specific matters under consideration, is not cumulative or 
redundant, and by itself is so significant that it must be 
considered in order to fairy decide the merits of the claims. 

With regard to the claim for service connection for a 
psychiatric disability, the April 1975 Board decision found 
that the Veteran has a personality disorder, and such a 
disorder was not for service connection.  See 38 C.F.R. 
§ 3.303(c).  Since the April 1975 Board decision denying the 
claim upon the merits, additional evidence has been submitted 
which includes medical documents containing acquired 
psychiatric diagnoses.  As this additional evidence directly 
related to whether the Veteran has a current acquired 
psychiatric disability, the Board finds that new and material 
evidence has been received regarding this claim.  

With regard to the claim for service connection for systemic 
lupus erythematosus, although aware that the most recent 
evidence confirms that the Veteran has discoid versus 
systemic lupus erythematosus, the Board finds that the 
testimony and statements of the appellant and Veteran during 
his lifetime provides additional details regarding the 
contentions on appeal.  Further, in  the November 1992 VA 
examination, the examiner noted a history of systemic lupus 
erythematosus.  Upon review of the record, the Board finds 
that these statements, testimony, and notation of a history 
of systemic lupus erythematosus are sufficient to reopen this 
claim.  

Therefore, the two claims are reopened and will be 
readjudicated upon the merits.   

Initially, the Board notes that the findings of mild 
depression on the March 1982 VA hospitalization report 
occurred more than 20 years after his discharge from active 
service.  Further, the subsequent findings in 1990 occurred 
approximately 30 years after discharge.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim of service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  In other words, this type of evidence 
is too remote to be causally linked.  The normal medical 
findings at the time of separation from service also weighs 
against the claim.

The Board is cognizant of the fact that the August 1990 VA 
examiner indicated that the veteran's symptoms of anxiety 
were aggravated by his sensitivity about the visible skin 
lesions resulting from his service-connected discoid 
erythematosus.  In Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court held that pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Nevertheless, none of the other 
medical evidence appears to support the examiner's opinion in 
this regard.  Moreover, it is noted that the January 1995 VA 
examiner found that the discoid lupus erythematosus was in 
remission.  Additionally, there does not appear to be any 
competent medical evidence of an acquired psychiatric 
disorder after 1990.  In these circumstances, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran had an acquired psychiatric disability that 
began during or was otherwise attributable to service or a 
service-connected disability. 

The Board is cognizant that the appellant and Veteran during 
his lifetime contend that the Veteran had a psychiatric 
disability somehow attributable to service or a service-
connected disability.  Neither the appellant nor the Veteran, 
however, have been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, their lay opinions do 
not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the Board's judgment, the Veteran's contended 
psychiatric disability is not the type of disability that can 
be diagnosed by a layperson.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  In this case, neither the appellant 
nor the Veteran during his lifetime could provide a competent 
opinion regarding diagnosis or causation.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  

After consideration of the evidence of record at the time of 
the Veteran's death, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, the benefit 
of the doubt doctrine is not applicable and the claim for 
service connection for a psychiatric disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Regarding the claim for service connection for systemic lupus 
erythematosus, as outlined above, the issue of whether the 
Veteran had systemic versus discoid lupus erythematosus was 
thoroughly evaluated during the Veteran's lifetime.  Although 
there are a few medical records that note a diagnosis of 
systemic lupus erythematosus, thorough evaluations, to 
include the November 1978 IME, did not find a confirmed 
diagnosis of systemic lupus erythematosus.  There are no 
medical records dated after the 1989 claim that led to this 
instant claim for accrued benefits that contains a diagnosis 
of current discoid lupus erythematosus.  In the Board's 
judgment, the question of whether the Veteran had systemic 
versus discoid lupus erythematosus requires medical knowledge 
and expertise, and thus, neither the appellant or the Veteran 
during his lifetime were competent to provide a diagnosis.  
Without competent evidence of a diagnosis since the 1989 
claim, the Board finds that service connection was not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(In the absence of proof of a present disability, there can 
be no valid claim.).

After consideration of the evidence of record at the time of 
the Veteran's death, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, the benefit 
of the doubt doctrine is not applicable and the claim for 
service connection for systemic lupus erythematosus must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating Claims: General Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Increased Ratings:  Law and Regulations, Factual Background 
and Analysis

A)  Discoid Lupus Erythematosus

In conjunction with his increased rating claim, the Veteran 
underwent a VA skin examination in November 1992.  At this 
examination, he denied any new skin lesions times many years.  
On examination, it was noted that he had atrophic white 
patches on his face, ears, and scalp.  The examiner concluded 
that this skin disorder was discoid lupus erythematosus.

The Veteran underwent a new VA medical examination in January 
1995.  On examination, it was noted, in part, that there was 
evidence of old discoid rash, with residual atrophy and 
hypopigmentation of skin.  There was also old discoid scars 
in the nasal area, especially the left.  In addition, there 
was evidence of a hyperpigmentation on the left check.  There 
was no evidence of hypopigmentation or hyperpigmentation in 
the mouth area.  Further, there was evidence of an old scar 
from discoid lupus in the scalp and face, but there were no 
active lesions.  Moreover, there was no evidence of 
vasculitis, infarct, or ulcers.  Impressions following 
examination included discoid lupus erythematosus, in 
remission.

Discoid lupus erythematosus is rated under Diagnostic Code 
7809, located in 38 C.F.R. § 4.118.  Based on the predominant 
disability, a rash, the disability was rated as analogous to 
eczema, under Diagnostic Code 7806.  See 38 C.F.R. § 4.20.  
Diagnostic Code provided ratings up to 50 percent for the 
disability, with the 50 percent disability being assigned to 
disability with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

Although the rating criteria for skin disability was amended 
in 2002, these amendments cannot be applied to periods prior 
to when they became effective.  As the Veteran died prior to 
these amendments, they do not apply to the instant appeal.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

At the time of the Veteran's death, his discoid lupus 
erythematosus was assigned the highest schedular rating under 
the version of Diagnostic Code 7806 then in effect.  This is 
no schedular basis for a higher rating.  Thus, a schedular 
rating in excess of 50 percent is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

After consideration of the evidence of record at the time of 
the Veteran's death, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, the benefit 
of the doubt doctrine is not applicable and the claim for an 
increased rating for discoid lupus erythematosus must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B)  Duodenal Ulcer

The Veteran underwent a VA stomach examination in January 
1993.  At this examination, he complained of chronic lower 
abdominal pain, which was somewhat localized to the 
epigastrium and left lower quadrant area.  While it appeared 
to be severe enough to waken him frequently at night, it was 
also present during the daytime, with minimal relief with H2 
blockers.  Nevertheless, he gave no history of nausea or 
vomiting.  There were no changes in bowel habits, no 
hematemesis, or melena, nor significant weight loss.  
Further, he had not had any documentation of peptic ulcer 
disease in several years.

On examination, he was found to be well-developed, well-
nourished, well cared for, and in no acute distress.  His 
abdomen was found to be somewhat obese, with active bowel 
sounds.  It was noted that there were sites of multiple scars 
which were due to previous surgeries he had undergone.  Upon 
palpation of the abdomen, there was no hepatosplenomegaly, 
and no masses were palpable.  Further, there was no specific 
tenderness noted throughout the exam to deep palpation, and 
there was no rebound or guarding.  On rectal examination, he 
was noted to have a brown stool which was guaiac negative 
with no masses palpable.  Based on the foregoing, it was the 
examiner's impression that the Veteran had atypical 
epigastric pain without relief on H2 blockers; that he had 
non-ulcer dyspepsia; and that peptic ulcer disease was not 
felt to be likely given his symptoms.  In addition, 
endoscopic evaluation resulted in a diagnosis of duodenal 
ulcer, with no other lesions noted.

Diagnostic Code 7305, located in 38 C.F.R. § 4.114, provides 
rating criteria for duodenal ulcers.  Mild duodenal ulcer, 
with recurring symptoms once or twice yearly, is rated 10 
percent disabling.  Moderate duodenal ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations, is rated 20 percent disabling.  Moderately 
severe duodenal ulcer, with less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, is rated 40 
percent disabling.  Severe duodenal ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is rated 60 percent disabling.  
38 C.F.R. § 4.114.

The only medical evidence evaluating the disability from the 
date of claim to his death is the January 1993 VA 
examination.  This examination showed no evidence that the 
disability was manifested by anemia or weight loss, or 
incapacitating episodes.  As the medical evidence does not 
show that the disability met the schedular criteria for a 
rating in excess of 20 percent, a schedular rating in excess 
of 20 percent is denied.
 
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

After consideration of the evidence of record at the time of 
the Veteran's death, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, the benefit 
of the doubt doctrine is not applicable and the claim for an 
increased rating for duodenal ulcer must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

TDIU:  Law and Regulations

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. 
§ 4.16(a) also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials. 

TDIU:  Factual Background & Analysis

At the time of his death, service-connection was in effect 
for discoid lupus erythematosus, evaluated as 50 percent 
disabling, and for a duodenal ulcer, evaluated as 20 percent 
disabling.  Thus, he had a combined total rating of 60 
percent at the time of his death. 38 C.F.R. § 4.25. Thus, he 
did not meet the schedular criteria for the granting of a 
TDIU.  See 38 C.F.R. §§ 3.340, 4.16(a).

The Board must now determine whether a referral for 
consideration of a TDIU on an extraschedular basis was 
warranted; that is, whether the evidence on file at the time 
of his death shows that he was unemployable as a result of 
his service-connected disabilities.

The record reflects that the Veteran had prior claims of 
entitlement to TDIU which were denied during his lifetime.  
These decisions include a July 1987 Board decision.

The Veteran initiated his original TDIU claim in May 1971, 
when he submitted a statement that he had started to have 
seizures, that he had passed out at work, and that he wanted 
his claim reopened, in part, for unemployability.  
Thereafter, at his April 1973 personal hearing, he contended 
that his service-connected disabilities had affected his 
joints, which precluded him from working and even walking at 
times.  He also testified that he had worked for a few days 
in 1972 as a concrete finisher, but that his skin condition 
made outside work difficult.  Similarly, it was essentially 
contended at a May 1977 personal hearing that the Veteran was 
unable to work due to his arthritis.  He indicated at that 
hearing that his arthritis was due to his having systemic 
lupus erythematosus as opposed to the discoid variety.

At a February1990 personal hearing, the appellant testified 
that the Veteran had previously worked as a truck driver, and 
in concrete construction. When asked, she indicated that he 
had always been involved in heavy types of labor, and that he 
earned a good living at it for a while, but that he would get 
sick on the job.  She indicated that he would like to still 
be working, but was unable to do so because of the effects of 
his stroke.

In addition to the service-connected disabilities, the record 
reflects the Veteran had numerous nonservice-connected 
disabilities, including hypertension, diabetes, arthritis, 
and residuals of his left CVA, which were productive of 
industrial impairment.  For example, the January 1995 VA 
examiner stated that the CVA residuals included right 
hemiparesis and excessive and receptive aphasia.  It is also 
pertinent to note that the Veteran himself indicated in his 
hearing testimony and various statements that he stopped 
working in 1971 due to joint problems resulting from his 
arthritis.

In sum, it is the Board's judgment that, based upon the 
evidence that was of record at the time of the Veteran's 
death, the service-connected disabilities, while contributing 
to his overall industrial impairment, did not preclude his 
ability to obtain or engage in substantially gainful 
employment, within the meaning of the applicable law and 
regulations.  There is no probative evidence to show that due 
solely to the established service-connected disabilities the 
Veteran was incapable of performing some form of employment.  
The medical record demonstrates that the Veteran had 
noteworthy nonservice-connected disabilities, particularly 
his nonservice-connected arthritis and CVA residuals, and 
these may not be considered in support of the TDIU claim.  
Also, the Veteran's age may not be considered.  38 C.F.R. § 
4.19.  Referral for extra-schedular consideration is not 
warranted.  See 38 C.F.R. § 4.16(b).

After consideration of the evidence of record at the time of 
the Veteran's death, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, the benefit 
of the doubt doctrine is not applicable and the claim for 
TDIU must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Cause of Death:  Law and Regulations

To establish service connection for the cause of a veteran's 
death, evidence must be presented which in some fashion links 
the fatal disease to a period of active service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by the VA as totally disabling for 
a continuous period of at least 10 years immediately 
preceding death; or was rated totally disabling continuously 
since the veteran's release from active duty and for a period 
of not less than five years immediately preceding death; or 
was rated by the VA as totally disabling for a continuous 
period of not less than one year immediately preceding death 
if the veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either scheduler 
or based upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime; or (2) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) of this part for the relevant period specified 
;or (3) At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified; but was not 
receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b).  

38 C.F.R. § 3.22 was amended during the pendency of this 
appeal.  The Board does not outline the version of 38 C.F.R. 
§ 3.22(b) in effect at the time of the filing of the claim, 
as the current version clarifies and provides additional 
meanings of "entitled to receive," and the analysis of this 
case would not be different under prior version.  See 70 Fed. 
Reg. 72220 (Dec.  2, 2005).

In interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court of Appeals for Veterans Claims found 
that a surviving spouse could attempt to demonstrate that the 
veteran would hypothetically have been entitled to a 
different decision in a service-connected related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and under the law then applicable, or 
subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111, 118-19 (1997).  Under a 2000 
amendment to 38 C.F.R. § 3.22, consideration of 
"hypothetical entitlement" is not allowed.  The Federal 
Circuit has recently held that the amendment does not have 
retroactive effects and can be applied whether the claim was 
filed before or after the amendment.  See Rodriquez v. Peake, 
511 F. 3d 1147 (Fed. Cir. 2008).

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered. 38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the appellant filed her 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the appellant's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.  Thus, the appellant 
is not required to show fault or negligence in the medical 
treatment of the Veteran.



Cause of Death:  Factual Background

The Veteran died in December 1995.  His death certificate 
lists his immediate cause of death as arteriosclerotic 
cerebrovascular disease and cardiovascular disease.  This 
certificate does not list any underlying or contributory 
conditions for his cause of death.

As previously stated, the Veteran was service-connected for 
discoid lupus erythematosus and duodenal ulcer at the time of 
his death.  The Veteran was in receipt of a combined 60 
percent rating.  He was never in receipt of a 100 percent 
rating or a TDIU.  He was not service-connected for 
arteriosclerotic cerebrovascular disease, cardiovascular 
disease, or any other heart disorder.

The appellant has essentially contended that the service-
connected disabilities contributed to his death, or that, in 
way of the 38 U.S.C.A. § 1151 claim, that VA medical care to 
include medicine provided the Veteran contributed to his 
death.  The record contains multiple VA opinions that address 
these contentions.

In a June 1998 opinion, a Dr. K (initials used to protect 
privacy) reported review of the claims file and knowledge 
that the Veteran "was very sick."  The clinician listed the 
Veteran's illness, and noted the two service-connected 
disabilities.  The clinician opined that the cause of the 
Veteran's death was not from either of the service-connected 
disabilities, but rather the cause listed on the death 
certificate.  In a July 1998 addendum, Dr. K added that 
"[t]here is no relationship at all between these fatal 
conditions [those listed on the death certificate] and 
duodenal ulcers and/or discoid lupus erythematosus."  Dr. K 
indicated that the case was also reviewed by a Dr. T, and Dr. 
T concurred with Dr. K.  

In another July 1998 opinion, Dr. T reiterated the findings 
and opinions of Dr. K.  She acknowledged that the appellant 
claims that the Veteran's treatment at the VA hospital 
contributed and/or caused the Veteran's death.  She opined 
that there was no relationship between his service-connected 
disability and the cause of the Veteran's death and that she 
was "certain that none of the treatment or medical 
procedures in the VAMC Houston contributed to or caused his 
death."

In August 1998, Dr. K stated that it was his opinion that 
there was no relationship between the treatment the Veteran 
received in the VA hospital and his subsequent death from 
stroke and heart attack.

In October 2002, a new VA medical opinion was obtained from 
Dr. K.  He wrote that he had again consulted with Dr. T.  
Further, the clinician stated that he believed the basic 
question was whether it was as likely as not that the 
Veteran's medication for his service-connected discoid lupus 
erythematosus or duodenal ulcer disease significantly 
contributed to the development of hypertension, urinary tract 
infection, seizure, secondary to metabolic abnormality, 
multi-infarct dementia, right hemiparesis, colostomy status-
post colon cancer, and/or insulin dependent diabetes 
mellitus.  The clinician stated that he was not able to find 
any evidence that the Veteran's medications for his service-
connected disabilities contributed to the development of 
these other nonservice-connected medical problems.

Cause of Death:  Analysis

No competent medical evidence is of record which refutes the 
multiple VA opinions of record.  Further, no competent 
medical opinion is otherwise on file which relates the 
Veteran's death from arteriosclerotic cerebrovascular disease 
and cardiovascular disease to service, to include as 
secondary to a service-connected disability and/or the VA 
medical treatment he received during his lifetime.  Although 
cognizant that the opinions of record do not contain detailed 
rationale, the clinicians did review the claims file and 
noted, in essence, that there was no evidence of a connection 
between the cause of death, as listed on the death 
certificate, and the Veteran's service-connected disabilities 
and or VA treatment, to include VA prescribed medications.  
In these circumstances, the Board finds that the VA opinions 
of record are adequate to decide this claim.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (2008); Delarosa, supra.  
As the competent evidence is against a finding that VA care 
or service-connected disabilities contributed to the 
Veteran's death, Board must conclude that the preponderance 
of the medical evidence is against a finding that the cause 
of the Veteran's death was due to active service and/or his 
VA medical treatment, and the claim for service connection 
for the cause of the Veteran's death, to include under 
38 U.S.C.A. §§ 1151, must be denied.

Regarding entitlement to DIC under 38 U.S.C.A. § 1318, the 
record does not show that the Veteran was in receipt of a 100 
percent rating or a TDIU at any time.  Moreover, entitlement 
cannot be shown through "hypothetical entitlement" for 
reasons articulated in the decisions above denying 
entitlement to service connection for the claimed psychiatric 
disability and systemic lupus erythematosus, to increased 
evaluations for the service connected discoid lupus 
erythematosus and duodenal ulcer, and to TDIU, for the 
purpose of accrued benefits.  Neither the appellant nor her 
representative have argued or presented evidence of any other 
basis upon which such "hypothetical entitlement" could be 
based, and the record before the Board presents none.  The 
Board also highlights that neither the appellant nor her 
service representative has raised a claim of CUE in a final 
rating decision pursuant to 38 C.F.R. § 3.105(a).  See Fugo 
v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
See 38 C.F.R. § 3.22.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for the cause 
of the Veteran's death, including entitlement to death 
compensation under 38 U.S.C.A. §§ 1151 and 1318 must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric 
disability, for the purpose of accrued benefits, is reopened.

Service connection for a psychiatric disability, for the 
purpose of accrued benefits, is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for systemic lupus 
erythematosus, for the purpose of accrued benefits, is 
reopened.

Service connection for systemic lupus erythematosus, for the 
purpose of accrued benefits, is denied.

A rating in excess of 50 percent for discoid lupus 
erythematosus, for the purpose of accrued benefits, is 
denied.

A rating in excess of 20 percent for a duodenal ulcer, for 
the purpose of accrued benefits, is denied.



Entitlement to a TDIU, for the purpose of accrued benefits, 
is denied.

Service connection for the cause of the Veteran's death, 
including entitlement to death compensation under 38 U.S.C.A. 
§§ 1151 and 1318, is denied.




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


